DETAILED ACTION

The IDS filed on 2/17/2022 does not change the patentability of the claims. This office action replaces the notice of allowance mailed on 12/06/2021.

Response to Amendment
The Amendment filed 11/18/2021 has been entered. Claims 1-4 and 7 remain pending in the application. Claims 5-6 and 8 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 was filed after the filing date of the application on 2/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a trim knife driving mechanism” as recited in claim 1, line 10 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “driving”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “driving” preceding the generic placeholder describes the function, not the structure, of the mechanism)
“a first adjustment portion” and “a second adjustment portion” as recited in claim 1, line 12-14 (first, “portion” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “adjustment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “adjustment” preceding the generic placeholder describes the function, not the structure, of the portion)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“adjustment mechanism” as recited in claim 1, line 12 (the generic placeholder “mechanism” is modified by sufficient structure for performing the claimed function – such as the first/second adjustment portion for structure. Therefore will not be considered under 112f.)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Martin Schiffmiller on 11/26/2021.
The application has been amended as follows: 
“1. (Currently Amended) A trimmer for trimming a bound material, comprising:
a trim knife that trims the bound material;

a blade receiving portion having an upper surface that receives a blade edge of the trim knife, the blade edge of the trim knife being pushed against the blade receiving portion in a traveling direction of the trim knife, the traveling direction being orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position; and
a base portion which supports a bottom of the bound material, wherein the blade receiving portion is fixed to an upper surface of the base portion;
a trim knife driving mechanism that reciprocates the trim knife between the cutting position and the non-cutting position; and
an adjustment mechanism including a first adjustment portion which adjusts a first distance between one side of the blade receiving portion and the blade edge of the trim knife and a second adjustment portion which adjusts a second distance between the other side of the blade receiving portion and the blade edge of the trim knife, 
wherein the adjustment mechanism is configured to adjust the first distance and the second distance such that each of one side and other side of the blade receiving portion is configured to move by a same amount in directions toward and away from a blade edge of the trim knife and to move by a different amount in directions toward and away from the blade edge of the trim knife.

3. (Currently Amended) The trimmer according to claim 2, further comprising: 

wherein the first connecting portion comprises a first eccentric cam provided on the one side of the base portion, and 
wherein the second connecting portion comprises a second eccentric cam provided on the other side of the base portion.”

Allowable Subject Matter
Claims 1-4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Round (US 9908188 B2) teaches a trimmer (see Figure 9A-D) capable of being used for trimming a bound material, comprising: 
a trim knife (1 for dependent claims 2-4 and 7) that trims the bound material (since the bound material itself is not part of the device, the trimmer of Round is considered able to cut a stack of bound material, since structure of the device is the same as claimed); 
a blade receiving portion (element 2 received the trim knife 1 during cutting, therefore element 36 is considered as a blade receiving portion, see Figure 9C for dependent claims 2-4 and 7.) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position (see Figures 9A-D); and
a trim knife driving mechanism that reciprocates the trim knife between the cutting position and the non-cutting position (see Figure 9A-D);
an adjustment mechanism (elements 35a and 35b are considered as the adjustment mechanism, since they are obvious functional equivalent to the adjustment mechanism, because both system adjust of both side of the blade receiving portion in the distance towards and away from the trim knife for dependent claims 2-4 and 7) including a first adjustment portion which adjusts a first distance between one side of the blade receiving portion and the blade edge of the trim knife and a second adjustment portion which adjusts a second distance between the other side of the blade receiving portion and the blade edge of the trim knife 
wherein the adjustment mechanism is configured to adjust the first distance and the second distance such that each of one side and other side of the blade receiving portion is configured to move by a same amount in directions toward and away from a blade edge of the trim knife and to move by a different amount in directions toward and away from the blade edge of the trim knife (same or different amount position as the rake angle of changes, col. 3 lines 38-44 and col. 6 lines 35-41).
Round fails to teach the blade edge of the trim knife being pushed against the blade receiving portion when the trim knife is arranged at a cutting position, a base portion which supports the bottom of the bound material, wherein the blade receiving portion is fixed to the upper surface of the base portion, the blade edge of the trim knife being pushed against the blade receiving portion a traveling direction of the trim knife, the traveling direction orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position.
Chen (US 6860184 B1) teaches a spring system (30 and 30”) used to biased the blade edge (12) of the trim knife being pushed against the blade receiving portion (44) when the trim knife is arranged at a cutting position (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Round to add the spring system, as taught by Chen, in order to control; the degrees of pressure applied to the blade during cutting (col. 3 lines 33-57 of Chen).
Round further teaches in a different embodiment that structure of the top portion and base portion can be mounted in reverse without changing the invention (see Figures 10A-D and col. 6 lines 42-61).
It would have been obvious to one of ordinary skill in the art to further modify the device of modified Round to reverse the location of the trimer knife and the blade receiving portion, as taught by the embodiment of Figures 10A-D of Round. Since the courts have held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04 VI. C. Thus, teaching the limitation of a base portion which supports the bottom of the bound material (base on the bottom).
Modified Round still fails to teach “the blade edge of the trim knife being pushed against the blade receiving portion a traveling direction of the trim knife, the traveling direction orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position”.
Nishmura (US 20060081106 A1) teaches a trimmer (see Figures 4-6) capable of being used for trimming a bound material (see Figure 4), comprising: 
a trim knife (3) that trims the bound material (see Figure 3); the blade edge of the trim knife being pushed against the blade receiving portion when the trim knife is arranged at a cutting position (see Figures 4-6) and
a blade receiving portion (2, see Figure 4) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and the blade edge of the trim knife being pushed against the blade receiving portion in a traveling direction of the trim knife orthogonal 
an adjustment mechanism (8a-b, 5a-b, see Figure 4) including a first adjustment portion (5a) which adjusts a first distance between one side of the blade receiving portion and the blade edge of the trim knife and a second adjustment portion (5b) which adjusts a second distance between the other side of the blade receiving portion and the blade edge of the trim knife (as applicant remove the requirement that the two sides of the adjustment needs to be adjustable at different rates, Nishmura is considered to teach adjusting both distance at the same time and the same rate to meet the claimed limitation, see Figure 4).
It would not have been obvious to one of ordinary skill in the art to modify the device of modified Round to have the shear cutting system with different side adjustment function combined with the blade and nipping cutting system, as taught by Nishmura. The reason for the adjustment in Round is to reduce the amount of force applied to the blade at a single time, however that does not work in the nip cutting system of Nishmura. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Round, Chen and Nishmura. Thus claim 1 is allowable, claims 5-6 and 8 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/22/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724